DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/16/2021 has been entered. 

Status of Claims
Claims 1, 4 and 6 have been amended. Claim 3 has been cancelled. Claims 14-20 have been withdrawn. No new claim has been added. Claims 1-2 and 4-20 are pending. Claims 1-2 and 4-13 are examined herein. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 03/16/2021 have been fully considered. It is noted that claim 1 has been amended to recite “a control system including at least one pressure source arranged in fluid communication with the first pressure area, wherein the control system is operable to selectively communicate fluid from the at least one pressure source to the housing to form the first pressure area, wherein the at least one pressure source has a lower pressure portion and a higher pressure portion, a pressure at the lower pressure portion being less than a pressure at the higher pressure portion, wherein fluid from lower pressure portion and the higher pressure portion is selectively communicated to the housing.”
Applicant argues that the claim 1 as amended and its dependent claims, are not prima facie obvious over cited prior arts, Silverwater (US 4,524,793) and/or secondary references. Applicant argues that: Silverwater fails to teach each and every element of the amended independent claim. More specifically, Silverwater fails to teach a first, lower pressure source and a second, higher pressure source. Silverwater teaches that the conduit 44 extending through the differentiating piston 36 provides “communication between the reservoir and an interior chamber 43 formed within the annular recess of the activating piston 20 by the rolling diaphragm 39.” Although Silverwater teaches that both free air and hydraulic fluid may be provided to the inlet 15 of the conduit 44, Applicant submits that both the free air and the hydraulic fluid are being provided from a single source, the reservoir. Whether free air is present within the reservoir is simply dependent on whether or not the hydraulic system is operational. Further, Silverwater teaches that the assembly is designed such that the flow from the conduit to the chamber is sealed when the flow does not include free air. Accordingly, only a fluid with a certain pressure level can pass through the conduit to the chamber 43. Therefore, a high pressure fluid and a lower pressure fluid cannot both be provided to the chamber via the conduit 44. See Remarks, pages 6-8.
In response, the applicants’ arguments direct a newly amended claim limitation which is a new issue. Therefore, the arguments are considered moot.
Silverwater (US 4,524,793) and/or Sims et al. (US 6,494,938 B2) as presented in the instant Office action.

     MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Silverwater (US 4,524,793).
In regard to claims 1 and 11, Silverwater discloses an automatic valve for bleeding air from liquid (Abstract), wherein the automatic valve assembly (#10, Fig. 3), which meets the recited vacuum system.  Silverwater discloses the invention relates removing free air from a Silverwater, thereby this meets the recited limitation of “vacuum system for use with a deoxygenator system”. 
The automatic valve assembly (#10, Fig. 3) comprises (please refer to Fig. 3 (presented below), Fig. 4 and Fig. 5 for numerals and description in col. 3, line 19 thru col. 7, line 31):
[AltContent: textbox (A movable assembly)][AltContent: arrow][AltContent: textbox (A second chamber)][AltContent: arrow][AltContent: textbox (Second portion)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[AltContent: textbox (Housing)][AltContent: textbox (Housing)]
[AltContent: arrow]
[AltContent: textbox (A fluid flow conduit)]
[AltContent: arrow]

[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (A first chamber (vacuum area))][AltContent: textbox (First portion)]


(i) A housing members (#11, #12, Fig. 3) that enclose the automatic valve assembly (#10, Fig. 3).
(ii) A piston (#20, Fig. 3) (i.e., a movable assembly, as denoted in above Fig. 3) positioned within the housing (#11, #12, Fig. 3).  The piston (i.e., a movable assembly) is comprised of bottom and top portion which are marked as “first portion” and “second portion” in Silverwater discloses a biasing mechanism (#28, #29, #42, #48, #49, and #50, Fig. 3) coupled to the piston (#20, Fig. 3) (i.e., a movable assembly), wherein a biasing force of the biasing mechanism retains the body in a first position (col. 4, lines 56-61).
(iii) A fluid flow conduit (#15, Fig. 3) is formed in the piston (#20, Fig. 3) (i.e., a movable assembly).  The fluid flow conduit (#15, Fig. 3) in fluid communication with a chamber (#47, Fig. 3) (i.e., a first chamber) and the space denoted as a second chamber below within the housing (#12, Fig. 3).  It is noted that, as shown above Fig. 3, an inlet of the fluid flow conduit being located adjacent the first portion of the movable assembly of the arranged in fluid communication with the first chamber, and an outlet of the fluid flow conduit being located at the second portion of the movable assembly adjacent the second chamber.  

The differentiating piston (#36, Fig. 3) (i.e., a leakage valve) taught by Silverwater meets the recited “a control system” as recited this is because (1) the limitation “control system” is interpreted as “a system manages, commands, directs, or regulates the behavior of other devices or systems using control means” and (2) the differentiating piston (#36, Fig. 3) (i.e., a leakage valve) does include the pressure source of detecting an undesired (hydraulic) fluid within the chamber (#47, Fig. 3) arranged in fluid communication with the “first (low) pressure area between the housing and the movable assembly” (#47, Fig. 3), wherein the differentiating piston (#36, Fig. 3) (i.e., a leakage valve) is operable to selectively communicate fluid from the at least one pressure source to the housing form the first (low) pressure area, as set forth above. 
Regarding the pressure source detecting an undesired (hydraulic) fluid within the chamber (#47, Fig. 3), it is noted that the differentiating piston (#36, Fig. 3) (i.e., a leakage valve) is installed and operated in the automatic valve as (col. 4, lines 9-26; Fig. 3-5): Disposed within the lefthand end of the bore 19 is what can be termed a "differentiating' piston, generally designated by 36, shown having a relatively small surface area when compared to the surface area of the bore 19. The piston 36 functions to differentiate between air and hydraulic fluid after 
Silverwater discloses that: If there is no free air within the hydraulic reservoir to which the bleed valve 10 is attached, hydraulic fluid will be present at the inlet 15 of the housing member 12. According to one aspect of the invention, when the hydraulic fluid attempts to flow through the conduit 44 and capillary tube 45, a large pressure drop [Symbol font/0x44]PLC is created thereacross, due to the relatively high viscosity of the hydraulic fluid. It will be appreciated that, in order to operate in this manner, the area of the differentiating piston 36 and the strength of the spring 48 should be chosen so that this relatively high pressure differential acting on the piston 36 maintains the righthand end of the conduit 44 against the resilient sealing disk 46, as shown in FIG. 4, effectively sealing the outlet of the capillary 45 and, thus, preventing the passage of hydraulic fluid through the bleed valve. By contrast, if the hydraulic fluid reservoir contains free air, once the spring 48 tends to shift the end of the conduit 44 away from the sealing disk 46 upon the initial activation of the bleed valve 10, as explained above, the passage of low viscosity air through the capillary tube 45 and the orifice plates 32 will result in a relatively small pressure differential [Symbol font/0x44]PLC being established across the conduit 44. Under these circumstances, by choosing the area of the piston 36 and the strength of the spring 48 so that the relatively low pressure differential across the piston 36 is insufficient to overcome the spring 48, the valve will remain open, bleeding the air from the reservoir (col. 5, lines 18-47).
The teachings Silverwater, set forth above, directs the differentiating piston (#36, Fig. 3) (i.e., a leakage valve) receives two different pressure sources of (i) hydraulic fluid (i.e., a fluid provided from a second (high) pressure source of the hydraulic fluid reservoir); and (ii) a free air (i.e., a fluid provided from a first (low) pressure source of the hydraulic fluid reservoir). Though the two different pressure sources are resulted from the hydraulic fluid reservoir, the limitation of “a first pressure source” and “a second pressure source” as recited does not necessarily exclude the same physical space such as hydraulic fluid reservoir taught by Silverwater.
Consequently, in light of teachings from Silverwater, it is the examiner’s assessment that the differentiating piston (#36, Fig. 3) (i.e., a leakage valve) taught by Silverwater, which is considered to meet the recited “a control system”, is operated based on “pressure differential” caused by hydraulic fluid (a fluid provided from a second (high) pressure source) and free air (a fluid provided from a first (low) pressure source) originated from the same hydraulic fluid reservoir, consequently, the operation mechanism of the differentiating piston (#36, Fig. 3) (i.e., a leakage valve) does direct the presence of at least one pressure source comprising a lower pressure source and a higher pressure source (i.e., a pressure difference), wherein the lower pressure source (free air) and the higher pressure source (hydraulic fluid) result in “pressure differential”.  This also meets the limitation “fluid (free air) provided from the first pressure source has a lower pressure than fluid (hydraulic fluid) provided from the second pressure source” as recited. 
The differentiating piston (#36, Fig. 3) (i.e., a leakage valve) is operable to selectively communicate fluid from the at least one pressure source comprising a lower pressure portion and a higher pressure portion to the housing as set forth above. 
In addition, regarding the automatic valve assembly (#10, Fig. 3) fluidly connected to air removal system (i.e., a deoxygenation system), Silverwater discloses an activation mechanism of the piston (#20, Fig. 3) (i.e., a movable assembly) and discloses a reciprocal movement within a bore (#19, Fig. 3) formed on the interior thereof (col. 3, lines 35-54). The following indication shows the first chamber, second chamber and third chamber as shown in the Fig. 3 below. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A third chamber)][AltContent: textbox (A second chamber)]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale





[AltContent: arrow]

[AltContent: textbox (A first chamber (vacuum area))]

It is noted that the second chamber is fluidly connected to ambient air through the outlet (#13, Fig. 3). The third chamber is fluidly connected to an inlet (#15, Fig. 3) and outlet (#13, Fig. 3) of the automatic valve, wherein the automatic valve is utilized in the hydraulic system comprising a ‘hydraulic’ pump (which encompasses a ‘fuel’ pump) (col. 4, lines 62-68). This directs the third chamber is in fluidly connected to a fuel pump.  The first chamber is fluidly connected to air removal system (i.e., a deoxygenation system) (#36, #30, #31, #32, etc. in Fig. 3) and the vacuum area (i.e., a low pressure area) is formed within the first chamber as set forth above.

In regard to claim 2, as set forth above, Silverwater discloses the differentiating piston (#36, Fig. 3) (i.e. control system) is operable to repeatedly move the piston (#20, Fig. 3) (movable assembly) between the first position (as shown in Fig. 5) and the second position (as shown in Fig. 4).

Silverwater discloses a differentiating piston (#36, Fig. 3) (i.e., a leakage valve) disposed via capillary tube (#45, Fig. 3) within the fluid flow conduit (#15, Fig. 3), the differentiating piston (#36, Fig. 3) being movable between a first position (as shown in Fig. 5) and a second position (as shown in Fig. 4) to restrict a flow through the fluid flow conduit (#15, Fig. 3) upon detection of an undesired (hydraulic) fluid within the chamber (#47, Fig. 3) (col. 4, line 62 thru col. 5, line 34) which is designated as “first (low) pressure area between the housing and the movable assembly”.  In addition, the piston 36 functions to differentiate between air (i.e., a first pressure source as set forth above) and hydraulic fluid (i.e., a first pressure source as set forth above) after the piston 20 has activated the bleed valve (col. 4, lines 9-26; Fig. 3-5). Silverwater discloses a biasing mechanism (#28, #29, #42, #48, #49, and #50, Fig. 3) coupled to the piston (#20, Fig. 3) (i.e., a movable assembly), wherein a biasing force of the biasing mechanism retains the body in a first position (col. 4, lines 56-61).  The teachings of Silverwater direct “communication of fluid from the first pressure source into the housing overcomes a biasing force of the biasing assembly” as recited.

In regard to claim 5, as set forth above, the differentiating piston (#36, Fig. 3) (i.e., a leakage valve) taught by Silverwater meets the recited “control system”.  The differentiating piston (#36, Fig. 3) (i.e., a leakage valve) taught by Silverwater which meets the recited “control system” is also considered to be “a controller”.

In regard to claims 10 and 13, Silverwater discloses the second chamber is fluidly connected to ambient air through the outlet (#13, Fig. 3). The third chamber is fluidly connected to an inlet (#15, Fig. 3) and outlet (#13, Fig. 3) of the automatic valve, wherein Silverwater.

In regard to claim 12, Silverwater discloses piston (#20, Fig. 3) (i.e., a movable assembly) is coupled to a rolling diaphragm (#24, Fig. 3) (col. 3, lines 39-53).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Silverwater (US 4,524,793), as applied to claim 5 above, and further in view of Sims et al. (US 6,494,938 B2, hereinafter “Sims”).
In regard to claims 6-9, Silverwater discloses the differentiating piston (#36, Fig. 3) (i.e., a leakage valve) that meets the recited “control system” or “a controller” as set forth above.
But Silverwater does not explicitly disclose the control system further comprises a valve operably coupled to the controller and to the first and the second pressure sources.
Sims discloses a flow-through vacuum degassing unit for degassing a liquid includes a vacuum chamber adapted to be connected to a source for creating a vacuum in the chamber, an inlet and an outlet connection for admitting and discharging liquid to be degassed, a tube for conducting the liquid through the chamber, wherein the tube is a gas permeable polymeric resin material, and a control circuit for operating the source for creating a vacuum in the chamber Sims discloses an embodiment (in the Figure 1, 8 and 9A-9D and col. 5 thru col. 8) of a vacuum degassing unit comprising a control unit (16, Fig. 1) located outside of the vacuum degassing unit (#10, Fig. 1) wherein the control unit (16, Fig. 1) is associated with the valve (#106, #108, #110, Fig. 8), wherein the valves involve the venting of gases from the vacuum degassing unit. 
It is noted that both Silverwater and Sims direct an automatic valve system for bleeding air from liquid, such as fuel. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Silverwater, in view of Sims, to adopt the control system further comprises a valve operably coupled to the controller and to the first and the second pressure sources, because (i) Silverwater discloses the presence of the differentiating piston (#36, Fig. 3) (i.e., a leakage valve) that meets the recited “control system” or “a controller” as set forth above, and (ii) Sims discloses an embodiment (in the Figure 1, 8 and 9A-9D and col. 5 thru col. 8) of a vacuum degassing unit comprising a control unit (16, Fig. 1) located outside of the vacuum degassing unit (#10, Fig. 1) wherein the control unit (16, Fig. 1) is associated with the valve (#106, #108, #110, Fig. 8), wherein the valves involve the venting of gases from the vacuum degassing unit.  In light of teachings from Silverwater and Sims, the use of the control system that further comprises a valve operably coupled to the controller and to the at least one pressure source is considered obvious. 
In light of teachings from Silverwater and Sims, it is the examiner’s assessment that the claimed operation mechanism recited in claims 7-9 would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize vacuum system activity 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.